     Case 2:21-cv-01201-KJM-KJN Document 24 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALAMCO,                                             No. 2:21-cv-01201-KJM-KJN
12                                Plaintiff,               ORDER
13            v.
14
      J.R. Simplot Co., et al.,
15
                                  Defendants.
16

17           Defendant J.R. Simplot Co. removed this action from state court based on its allegation

18   that the value of its ongoing contractual dispute with plaintiff CALAMCO (who all agree is

19   diverse) is greater than $75,000. See Not. Removal ¶¶ 9–13, ECF No. 1. CALAMCO moves to

20   remand the action to state court, arguing no evidence supports Simplot’s claims about the amount

21   in controversy, which it characterizes as speculative in any event. See generally Mot. Remand,

22   ECF No. 7. That motion is pending, and Simplot’s opposition will soon come due. See Min.

23   Order, ECF No. 22. Before then, Simplot moves to compel a deposition of CALAMCO’s CEO;

24   it believes the deposition is necessary to suss out the true amount in controversy. See Mot.

25   Depose, ECF No. 12-1. CALAMCO opposes that motion, which is now fully briefed and was

26   submitted without oral argument. See Opp’n Depose, ECF No. 18; Reply Depose, ECF No. 20;

27   Min. Order, ECF No. 23.

28   /////

                                                     1
     Case 2:21-cv-01201-KJM-KJN Document 24 Filed 09/03/21 Page 2 of 2


1           As Simplot recognizes in its notice of removal, see Not. Removal ¶ 9, when a plaintiff

2    seeks equitable relief, as CALAMCO does here, see Compl. at 8, Not. Removal Ex. C, ECF

3    No. 1-3, “the test for determining the amount in controversy is the pecuniary result to either party

 4   which the judgment would directly produce,” In re Ford Motor Co./Citibank (S. Dakota), N.A.,

 5   264 F.3d 952, 958 (9th Cir. 2001). To satisfy the amount-in-controversy requirement of

 6   28 U.S.C. § 1332, Simplot may thus rely on the value of its likely losses in the event of a

7    CALAMCO victory. It has advanced allegations along these lines in its notice of removal, see,

8    e.g., Not. Removal ¶ 12, and it has not explained why it cannot rely on its own files—rather than

9    the testimony of the opposing party’s CEO—to prove how much it stands to lose and why.
10   CALAMCO has also agreed that it hopes to earn revenues of greater than $75,000 if it prevails.

11   Opp’n Depose at 3. The parties do disagree about whether those gains and losses satisfy the

12   jurisdictional requirements of § 1332, see, e.g., Mot. Remand at 7, but these are legal disputes,

13   not factual disputes. No deposition is necessary. The motion is denied.

14          This order resolves ECF No. 12-1.

15          IT IS SO ORDERED.

16   DATED: September 3, 2021.




                                                      2
